Case 2:20-cv-00072-LGW-BWC Document9 Filed 10/29/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

KELLY SANDERS

JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: 2:20-CV-72
LINDA GETER

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

[v7] Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of this Court dated October 29, 2020: the Report and Recommendation
of the Magistrate Judge is ADOPTED as the opinion of this Court. Respondent's Motion to Dismiss is
DENIED as moot and Sanders’ Petition is DISMISSED without prejudice. Petitioner is DENIED in

forma pauperis status on appeal. This civil action stands closed.

 

 

 

 

Approved by:
HON. Ne Y WOOD, JUDGE
Ou Le f a , 2020 John Triplett, Acting Clerk of Court
Date ' Clerk
Ug Laven.
(By) Deputy Clerk

GAS Rev 10/1/03
